DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 07/13/2022. No claims been amended, newly added, nor cancelled. Accordingly, claims 1 and 3-10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 07/13/2022, with respect to the 35 U.S.C. 112(b) rejection for invoking 112(f) have been fully considered and are not persuasive.  Claims 1 and 3-10 remain rejected under 35 U.S.C. 112(b) since claim limitations such as a “control system” as recited in claims 1, 5, 6, and 8-9, a “first and second communication device” as recited in claims 1, 5-6, 8, and 10, and a “first road surface marking device” as recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “control system”, the applicant notes that no specific definitions or examples are set forth in the Specifications because control systems for autonomous vehicles are well-known in the art, and that one of ordinary skill in the art would readily understand that such a control system comprises a computerized device such as a CPU that executes stored instructions to perform the described functionality. The examiner respectfully disagrees, since a control system can have different corresponding structures (i.e. physical control system vs digital control system). The term “control system” covers a broad class of structures. It is not clear what the associated structure for a control system since it is not readily apparent in the specifications. Furthermore, the applicant notes that even if it invokes 112(f), that support exists in the specifications. The applicant notes that “the control system would be understood to comprise one or more of the computerized/electronic devices in Fig. 1, such as “the autonomous driver”, the “drive by wire”, “actuators”, and/or the stored “road network” and/or “rules of the roads.”” The examiner contends that the “autonomous driver”, “drive by wire”, “steer/brake/throttle”, and “actuators 101” does not provide sufficient support for a “control system” of the vehicle since Fig. 1 does not show that the “drive by wire” and “actuators 101” are part of the control system of the vehicle. Para. 0020 of the specifications recite “An autonomous road surface marking vehicle that is designed to follow routes and mark road surfaces which is comprised of an autonomous vehicle that includes a drive by wire kit, a database storing the routes, locations, and types of markings, a mechanism for detecting the road, pedestrians, cars, and other road obstacles, and a control system that controls the autonomous vehicle to follow routes and operate the road surface marking device at the proper location has been developed.” It is not shown that the “drive by wire kit” is part of the “control system” that controls the autonomous vehicle to follow routes. The specifications show that the drive by wire kit and the control system are different entities. Therefore, the 112(b) rejection with regards to the “control system” remains.
Regarding the “communication device”, the applicant notes that no definitions for “communications devices” are provided in the specifications, as communication devices are well-known and readily understood by those of ordinary skill in the art. The examiner respectfully disagrees, since communication devices can include many devices that provides different corresponding structures. A communication device can be a hardware device capable of transmitting an analog or digital signal wired or wirelessly. A communication device can therefore also be a router, a cable modem, a smartphone, email, mail, online collaborations, etc. It is not clear to the examiner what specific communication device is used for receiving and transmitting location-based road surface marking instructions. Furthermore, the applicant provides that support exists for the “communication devices”, since these communications devices may be utilized by “Ultrawideband…UWB” [0037], “GPS” [0027], and “Ranging Radios” [0028]”. The examiner respectfully disagrees, since the support provided does not provide sufficient support for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “Ultrawideband…UWB” in [0037] of the specifications recite that UWB “is a radio technology that can use a very low energy level for short-range, high-bandwidth communications over a large portion of the radio spectrum. UWB has traditional applications in non-cooperative radar imaging”, but it does not explicitly recite how UWB is a communication device that can transmit and receive location-based road surface marking instructions. Para. 0037 merely provides a definition for UWB, but it does not provide structure for the first and second communication device to perform its claimed function. Similarly, the “GPS” as recited in Para. 0027 provides that a GPS can be used to calculate a user’s exact location, but it does not explicitly recite how a GPS is used to transmit and receive location-based road surface marking instructions to and from a vehicle. The same rational applies to the “Ranging Radios” of Para. 0028, since it merely refers to a system of radio transmitting stations. It does not specifically recite that these ranging radio are in-vehicle devices that receives and transmits location-based road surface marking instructions. Therefore, the 112(b) rejection with regards to the “first and second communication devices” remains.
Regarding the “road surface marking device”, the applicant notes that no definition or example of “road surface marking devices” are set forth in the specifications because such devices are well-known in the art and defined by their capabilities. The examiner respectfully disagrees, since a road surface marking device could be a marking device that marks the road physically, but it could also be a marking device that marks the road digitally (i.e. marking a coordinate, and/or making a virtual marking). It is not clear to the examiner what fully comprises a road surface marking device since the corresponding structure is missing from the specifications. The applicant notes that the “road surface marking device” is depicted in different forms in each of Fig. 1 (102), Fig. 2 (201, 202), Fig. 3 (302,306), and Fig. 5 (500), but the different figures do not provide sufficient structure to perform the claimed limitation. The figures only seem to show “road surface marking vehicles” [0046] and fails to comprise references such as to mechanical linkages and paint reservoirs to provide the sufficient structure for performing road surface marking. Therefore, the claims remain indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control system” in claims 1, 5, 6, and 8-9
“first communication device” and “second communication device” in claims 1, 5-6, 8, and 10
“the first road surface marking device” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the “control system” limitation as recited in claims 1, 5, 6, 8-9, and 11 does not have sufficient structure supported in the specifications to perform the claimed function. Furthermore, it appears that the “first and second communication device” as recited in claims 1, 5-6, 8, and 10-11 and the “road surface marking device” as recited in claim 2 do not have sufficient structure supported in the specifications to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was previously amended (see claims filed 03/09/2022) to recite “a second road surface marking device comprising at least one actuator operable to apply a second type of marking”. The added limitation “comprising at least one actuator operable to apply a second type of marking” appears to be silent in the specifications filed 10/04/2019. The specifications describe actuators in Para. 0045, “This information is then passed on to the autonomous driver in which there is steer brake, and throttle by the drive by wire kit which lead to the actuators (101).” It is unclear in the specifications if the actuators 101 are used for the purpose of “steering, braking, and throttling by the drive by wire kit” or if the actuators 101 are used for the purpose of road surface marking. The specifications appear to be silent of a road surface marking device that comprises at least one actuator operable to apply a second type of marking. Therefore, the claims contain subject matter which was not described in the specifications in such a way as to reasonable convey to one skilled in the relevant art that the inventor or a joint inventor has possession of the claimed invention. Appropriate correction is required.
Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on a rejected independent claim 1 and for failing to cure the deficiencies as recited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations such as a “control system” as recited in claims 1, 5, 6, and 8-9, a “first and second communication device” as recited in claims 1, 5-6, 8, and 10, and a “ first road surface marking device” as recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claim 1 and for failing to cure the deficiencies as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669